Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The preliminary amendment filed 29 August 2019 has been entered. Claims 3 – 9 have been amended. Claims 1 – 10 are pending in the application.

Information Disclosure Statement
The information disclosure statement filed 29 August 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to because the drawings are blurred, making it difficult to discern details of the invention. It is noted that the foreign priority document appears to include sharper drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Note that these are a sampling only and appropriate correction of all instances by Applicant is required:

Throughout the claims, terms such as “preferably”, “may be” and “in particular” are employed, making it difficult to determine the metes and bounds of the claims. Are mere preferences or options being expressed? Are narrow limitations within broad limitations being claimed?

A sampling of instances of insufficient antecedent basis for limitations in the claims follows here:
Throughout the claims, recitations of “the respective” feature(s).
Claim 1, lines 8-9: “their adjacently located plug”.
Claim 3, line 2: “the T-shaped connector”.
Claim 3, lines 5-6: “the contact parts”.
Claim 3, line 7: “the group of individual parts”
Claim 3, line 8: “the orientation”.
Claim 6, line 6: “the required circuit”.
Claim 7, line 2: “the interconnection.”
Claim 8, line 3: “the central power supply”.
Claim 8, line 4: “monitoring device”.
Claim 8, line 5: “the other end”.
Claim 8, line 7: “the CAN network”.
Claim 9, line 5: “the control sections”.

The syntax of Claim 4 (“provided for…are latching means”) is cumbersome and may lead to confusion as to that which Applicant considers to be the metes and bounds of the claim.

Claim 5 at lines 10-11 recites that a seat engages with a seat. For the purpose of examination, the claim will be read as not including “the respective seat or”, thus more clearly reciting that a seat engages with a catch.

Claim 8 at lines 3 and 5 recites “at least one connector plug” and “a connector plug”, respectively. It is unclear whether the intent is to recite “a connector plug” as one of the “at least one connector” plugs.

Claims 2 and 10 are rejected as depending from indefinite claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “latching means” in claim 4.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

NOTICE for all US Patent Applications Filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 4 and 6 – 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazoe et al (US 6505642 B2).

Regarding Claim 1, Miyazoe discloses (Figs 1-2) a “device with a plurality of modular control sections (5a, 5b) which, when arranged side-by-side (col 3, ll 29-37), form a control block, and which are provided with units of an electromechanically operable actuator system (“solenoids”) and/or a sensor system for the control and monitoring respectively of a valve device, which are connected to a central power supply and/or monitoring facility (via 28), and which are provided with individual connector parts (2) that are assigned to the respective control section (5a, 5b of each manifold section) and which are connected to each other in series, characterized in that at least part of the connector parts (2) used are in direct wireless engagement with their adjacently located plug (28) and socket (col 6, ll 16-17) parts that face each other.”

Miyazoe further discloses a device in which:

Regarding Claim 2, “at least part of the connector parts (2) used are T-shaped (for example, at the righthand end, or alternatively when viewed from the end with plug 28 pointing downward), with each other facing plug (28) and socket parts and a contact part (30a), which is arranged transverse and preferably vertical to said plug (28) and socket parts, for connection to the respective control section (5a, 5b).”

Regarding Claim 3, “the T-shaped connector parts (2) that are joined to each other form, together with their joined plug (28) and socket parts (as discussed above), a connector rail (54) that extends transverse (that is, approximately in the direction of arrow for 2B), preferably perpendicular, to the side-by-side arrangement of the control sections (5a, 5b), wherein said connector rail (formed by the transverse plugs and sockets) is connected to the contact parts (30a), which are aligned in the direction of (that is, toward) the control sections (5a, 5b), and wherein preferably the group of individual parts is fastened through latching or screw connections in the direction of the connector rail (col 6, ll 6-13; see also features 25-26) and in the orientation of the contact parts (30a) attached to the respective control section (5a, 5b).”

Regarding Claim 4, “provided for position-fixing of the connector parts (2), which are attached to each other and/or are connected to the respective control section (5a, 5b), are latching means (“bolt” for fastening, which is read as a type of latching; see col 6, ll 6-13), preferably in the form of at least one latching part (that is, a fastener), which engages with an associated counterpart on the other connector part (2) or the respective control section part respectively.”

Regarding Claim 6, “one or more, preferably eight, plug elements (as depicted within feature 28) in the plug part (28), socket elements (corresponding to the plug elements) in the socket part (as discussed above) and contact elements in the contact part (30a) are shaped and disposed, wherein the plug, socket and contact elements are interconnected (see at least Fig 2) to form the required circuit.”

Regarding Claim 7, “the interconnection of the respective connector part (2) provides for:
 - a supply voltage (via plug 28, to supply power to the solenoid valve 1, at 5a, 5b; see also col 3, ll 31-35), preferably via one or two plug elements (30a) and one or two socket elements (30b), which are connected in pairs to each other as well as with a contact element (that is, at least one of the conductors within the plug and socket), 
and/or - an earth connection, preferably via one or two plug elements and one or two socket elements, which are connected in pairs to each other as well as with a contact element, and/or - an earth connection for sensors, preferably via one plug element and one socket element, which are connected in pairs to each other as well as with a contact element, and/or - a CAN bus control connection, preferably via one or two plug elements and one or two socket elements, which are connected in pairs to each other as well as with a contact element, and/or - an identifier, preferably via one plug element and one socket element, each of which is connected to a contact element, and/or - a control voltage connection, preferably via one plug element or one socket element, which is connected to a contact element.”
Note that all structural features are offered as alternatives. Even so, such features of a CAN bus are well-known in the art, as discussed in the instant specification.

Regarding Claim 8, “the connector parts (2) that are attached to each other (col 6, ll 6-13) may be connected via at least one connector plug (28) to the central power supply and/or monitoring device (such as for the control discussed at col 3, ll 29-36), wherein a connector plug (28) is preferably provided at one end of the connector parts (2) that are attached to each other, and at the other end (such as opposite 28) of the connector parts (2) that are attached to each other a terminating plug (any plug is read as a type of termination), which is preferably (but not necessarily) provided with a terminating resistor for the CAN network.”

Regarding Claim 9, “a plurality of modular valve sections (4), which form a valve block in a side-by-side arrangement (when formed as a manifold as discussed above), with a control device (5a, 5b) according to claim 1 (as discussed above), wherein at least one control section (such as 5a, 5b) is assigned to each valve section (4), and wherein the valve sections may be controlled and monitored (col 1, line 59-col 2, line 16) independently from each other via the control sections (Official Notice is hereby taken that it is notoriously well known in the art to control manifold valves independently).”

Regarding Claim 10, “the control device (5a, 5b) extends parallel, preferably lateral, to the valve device (that is, the manifold formed of features 100) and is attached to the same, and that actuating facilities (“solenoids”, as discussed above) in particular are provided at the valve sections (4) for the individual valves.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazoe et al (US 6505642 B2) in view of Berner et al (US 9241416 B2).

See discussion of Claim 1, above.

Regarding Claim 5, “the respective connector part (2) and/or the respective control section part is provided, in at least one joining region, with an enlargement (for example at 27, 28, 29, 30a; hereinafter “at 27”) compared to the cross-section of the connector (2) part or control section part, and is provided in the region of the enlarged part (at 27)”.
Miyazoe does not explicitly teach a seat and catch for assembly.
Berner teaches a socket part (within 32, included opposite feature 9) “with a seat (A; see “Annotated Extract of Figure 2, below) or a latching part with a catch pointing to the inside, wherein a corresponding latching part is formed with a catch (B) or a seat that points to the outside in the socket part, plug part, contact part or control section part that is associated with the joining region, wherein said seat (A) engages with the respective [respective catch] (B) when pushing the plug (32, at 9) and socket (of the adjoining manifold block) part or control section and contact part respectively together.”
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Miyazoe to employ a catch and seat attachment system as taught by Berner in order to yield the predictable result of easing repair or replacement of the plug without requiring replacement of the entire surrounding unit, thus reducing maintenance costs.


    PNG
    media_image1.png
    387
    441
    media_image1.png
    Greyscale

Annotated Extract of Figure 2

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753